            Case 1:21-cr-00175-TJK Document 139 Filed 08/10/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )
                        v.                          ) Case No. 1:21-cr-175
                                                    )
 ETHAN NORDEAN, et al.,                             ) District Judge Timothy J. Kelly
                                                    )
         Defendants.                                )
                                                    )

                         DECLARATION OF MICHAEL NORDEAN

       I, MICHAEL NORDEAN, a resident of the State of Washington, hereby declare under

penalty of perjury that the following is true and correct:

       1.       I am the father of Ethan Nordean. I have lived in Seattle all my life, where I have

operated a successful restaurant company for the last 30 years.

       2.       My ties to this community are lifelong, deep, and above reproach. I reside two

blocks from Ethan’s residence.

       3.       Ethan had a stable two-parent upbringing. He was raised in a Christian home and

also has strong ties to the community. A lifetime resident of the Seattle area, Ethan has participated

in sports, church, youth groups, family activities and our family business. What the government

says about him pains me greatly, but Ethan is honest and of good character. He has no criminal

history. Ethan has many family, social and church connections to this community. I have personal

knowledge that my son never intended to make good on any statement that he would relocate away

from Seattle.




                                                                                                    1
Case 1:21-cr-00175-TJK Document 139 Filed 08/10/21 Page 2 of 2
